MAVIS A. COMBS,                          )
                                         )
      Petitioner/Appellant,              )    Appeal No.
                                         )    01-A-01-9608-CH-00385
v.                                       )
                                         )    Davidson Chancery
THE METROPOLITAN GOVERNMENT              )    No. 95-2336-II
OF NASHVILLE and DAVIDSON                )
COUNTY, and the CIVIL SERVICE            )
COMMISSION,                              )
                                         )
                                                                   FILED
      Respondents/Appllees.              )
                                         )                          February 5, 1997

                                                                   Cecil W. Crowson
                                                                  Appellate Court Clerk
                      COURT OF APPEALS OF TENNESSEE

                        MIDDLE SECTION AT NASHVILLE


     APPEAL FROM THE CHANCERY COURT FOR DAVIDSON COUNTY

                              AT NASHVILLE, TENNESSEE


          THE HONORABLE ELLEN HOBBS LYLE, CHANCELLOR




DAVID I. KOMISAR
211 Printer's Alley Building
Suite 400
Nashville, Tennessee 37201
       ATTORNEY FOR PETITIONER/APPELLANT



JAMES L. MURPHY, III
Director of Law
The Department of Law of the
Metropolitan Government of
Nashville and Davidson County

WM. MICHAEL SAFLEY
Metropolitan Attorney
204 Metropolitan Courthouse
Nashville, Tennessee 37201
       ATTORNEY FOR RESPONDENTS/APPELLEES




                               AFFIRMED AND REMANDED



                                                   SAMUEL L. LEWIS, JUDGE
                                 OPINION
         This is an appeal by petitioner/appellant, Mavis A. Combs, from the
decision of the Davidson County Chancery Court upholding the decision of
respondent/appellee,   the   Metropolitan        Civil   Service   Commission   (“the
Commission”), to deny Ms. Combs in-line-of-duty injury leave. The facts out of
which this matter arose are as follows.


         Ms. Combs is an employee of respondent/appellee, the Metropolitan
Government of Nashville and Davidson County (“Metro”) in that she works for the
Metropolitan Police Department (“the Department”). While participating in training
exercises in April of 1974, Ms. Combs was struck on her left knee with a baton. A
101 occupational injury report was completed. Doctors at Nashville General Hospital
treated Ms. Combs' knee injury on 10, 17, and 24 April 1974 and on 17 May 1974.
On 22 March 1979, Ms. Combs' left knee gave out while she was coming down the
stairs in the police building. An occupational injury report form was completed. The
report referenced the April 1974 injury. Once again, doctors at Nashville General
Hospital treated Ms. Combs' knee injury.


         Ms. Combs resigned from the Department in January 1981. She moved to
San Diego, California and began working for the San Diego Sheriff's Department.
On 4 April 1985, doctors at a hospital in San Diego treated Ms. Combs for a swollen
left knee. The Department rehired Ms. Combs in 1987.


         On 25 May 1994, Dr. Robert K. Johnson treated Ms. Combs for left knee
pain. An occupational injury report was completed on 31 May 1994 detailing Ms.
Combs' 1974 knee injury and her reoccurring weakness, cracking, pain, and swelling
in her left knee. Dr. Johnson concluded that Ms. Combs needed an arthroscopic
debridement of her left knee and that her knee condition was related to the 1974
injury. Dr. Jack Corban, Metro's Civil Service Medical Examiner, also rendered an
opinion. He concluded that Ms. Combs' left knee condition was not related to the
1974 injury, but Dr. Corban never examined Ms. Combs. Ms. Combs then saw a
third doctor, Dr. Kurt Spindler, Director of Sports Medicine, Assistant Professor
Orthopaedic and Rehabilitation, Vanderbilt University Medical Center. Dr. Spindler

                                          - 2-
examined Ms. Combs and concluded that she should be "treated arthroscopically for
debridement of her meniscal lesion and articulalar cartilage changes" and that "it is
conceivable and probable that her meniscus tear could be caused at the time of her
injury in 1974 and remain mildly symptomatic to severely symptomatic at this point."


         Ms. Combs requested in-line-of-duty injury leave from the Department in
order to receive the necessary treatment. The Department denied her request on 20
June 1994. Ms. Combs filed an internal grievance pursuant to the civil service rules.
The grievance panel made the following findings:
               It is the opinion of this panel, based on the information
         provided by the three physicians, that Ms. Combs' current medical
         problems with her left knee are in part directly related to the April
         1974 line of duty injury. Further, we believe that Ms. Combs
         break in service with Metropolitan Government should not be a
         factor in determining I.O.D. status. We recommend that Ms.
         Combs be granted I.O.D. status to have the corrective surgery
         performed on her knee and the necessary recovery time.

The chief of police rejected the findings of the grievance panel, and Ms. Combs
timely filed a request for review by the Commission. The Commission's initial order
denied Ms. Combs in-line-of-duty injury leave. Ms. Combs filed an appeal with the
Commission. The Commission entered a final order upholding the initial order on 30
May 1995.


         Ms. Combs next appealed to the Chancery Court for Davidson County. In
a memorandum opinion, the chancery court concluded as follows:
                In light of the testimony of the two examining physicians,
         it is evident that there was a causal relationship between [Ms.
         Combs'] 1974 injury and her current condition. The hearing
         officer's decision to the contrary is not supported by substantial
         and material evidence in light of the entire record.
                The next issue is whether [Ms. Combs] is entitled to injury-
         on-duty benefits. As the hearing officer noted in his initial order,
         Civil Service rules do not allow for the connection of service time
         or benefits unless the employee is re-employed within one year of
         termination. In this case, [Ms. Combs] was absent from
         employment with the police department for over six years.
         Therefore, when she resumed employment with the Metropolitan
         Police Department, her status was that of a new employee, and
         she lost her right to pursue a claim based upon her 1974 injury.
On 2 April 1996, the chancery court entered its final judgment incorporating the


                                         - 3-
memorandum opinion and upholding the Commission's decision.


          Thereafter, Ms. Combs filed a timely notice of appeal to this court. Her
only issue was “[w]hether the reviewing court erred in upholding the decision of the
commission denying in-line-duty benefits to appellant because civil service rules do
not allow for the connection of service time or benefits unless the employee is re-
employed within one year of termination.”


          Respondents contend that the Commission denied Ms. Combs in-line-of-
duty injury leave because the civil service rules do not allow for connection of service
time for the purpose of receiving benefits unless the employee requested re-
employment within one year of the employee's resignation. In other words, if the
employee does not satisfy this requirement, he or she is a new employee under the
rules and any injury existing prior to employment would be a pre-existing condition.
Ms. Combs, however, argues that there is no civil service rule providing that a break
in service terminates benefits. Thus, it is Ms. Combs' contention that the decision of
the Commission to deny her benefits was arbitrary and capricious.


          Article 12 of Metro's charter established the Commission and set forth its
powers and duties. The charter directs the Commission to establish rules regulating
attendance, leaves of absence, and re-employment. Metro Charter § 12.07(d), (e). To
accommodate this directive and others, the Commission adopted the civil service
rules and regulations.


          It is accepted law in Tennessee that "considerable deference will be granted
to an administrative agency's interpretation of its regulation unless the interpretation
is inconsistent with the terms of the regulation." Gay v. City of Summerville, 878
S.W.2d 124, 127 (Tenn. App. 1994). Here, the Commission was asked to interpret
the intent of the rules which it had previously adopted. The Commission is in a better
position to decide what is covered by the civil service rules than either this court or
any other body because the Commission is the administrative body that devised the
rules.


          It is the opinion of this court that the Commission's interpretation is not

                                         - 4-
inconsistent with the rules. Rule 4.7(b)(3) specifically requires that “[t]o be eligible
to be placed on the re-employment eligibility list . . .[a] written request by the former
employee must be presented . . . within 12 months of the effective date of the
employee's resignation.” Civ. Serv. Comm'n R. 4.7(b)(3). A person who is re-
employed by the Commission receives numerous benefits including credit for prior
accumulated sick leave and service time. Id. 4.7(e). It is not inconsistent with these
rules to conclude that Ms. Combs was not eligible for re-employment and was,
therefore, not entitled to the benefits of re-employment. Moreover, it was not
inconsistent for the Commission to conclude that Ms. Combs was a new employee
because she was not re-employed as described in the rules.


          Therefore, it results that the judgment of the chancellor is affirmed, and the
cause is remanded to the chancery court for any further necessary proceedings. Costs
on appeal are taxed to petitioner/appellant, Mavis A. Combs.




                                            __________________________________
                                            SAMUEL L. LEWIS, JUDGE



CONCUR:


______________________________________
HENRY F. TODD, P.J., M.S.



______________________________________
BEN H. CANTRELL, JUDGE




                                          - 5-